Citation Nr: 1618802	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1989 to August 1990 and in the Army National Guard from February 2002 to May 2002 and February 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a Board hearing in December 2008. A transcript of the hearing is of record.

This issue was previously remanded in August 2010 and November 2013; it has now returned for further appellate consideration.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a bilateral hearing loss disability due to acoustic trauma experienced while serving in Bosnia.  For the purposes of VA disability compensation, impaired hearing is considered a disability when at least one of three conditions is met: (1) the auditory threshold is 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz); (2) the auditory thresholds are 26 decibels or greater for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz; or (3) the Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing ranges from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988)).  After review of the complete record, the Board has determined that the evidence is against a finding of current bilateral hearing loss disability. 

Service treatment records are negative for complaints or treatment pertaining to hearing loss.  The Veteran's service treatment records contain three audiograms, dated October 1989, June 1990, and December 2001.  An October 2007 VA examination summarized the results of these audiograms, finding mild low-frequency hearing loss in the right ear and normal thresholds in the left ear (October 1989); normal hearing bilaterally (June 1990); and normal thresholds in the right ear and mild high-frequency hearing loss in the left ear (December 2001).  

The post-service medical evidence of record does not establish a hearing loss disability for VA purposes.  The only medical records related to hearing loss are the October 2007 VA examination, September 2010 VA examination, and October 2010 VA opinion, which were provided in response to the Veteran's claim.  An audiogram conducted at the October 2007 VA audiological examination found hearing within normal limits for both ears.  The October 2007 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
10
20
15
20
		15

Speech audiometry revealed speech recognition ability of 94 percent in the left ear; the examiner did not provide a score for the right ear because it was considered unacceptable.

A second VA audiological examination was performed in September 2010.  At this evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
20
15
25
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The VA examiner found the Veteran's hearing to be within normal limits from 250 to 3000 Hz with mild sensorineural hearing loss at 4000 Hz.  

The Veteran contends that he manifests a bilateral hearing loss disability and submits his own statements as well as a statement from his mother in support.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where the determinative issue involves medical causation or a medical diagnosis, however, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the Board finds that neither the Veteran nor his mother is competent to diagnose the presence of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Because they have not submitted any evidence of medical expertise, they are considered lay witnesses and are competent to identify and explain the symptoms that they observe and experience, such as a decrease in hearing acuity and difficulty hearing under certain circumstances.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009).  The disability on appeal requires more than a report of decreased hearing acuity, however.  Under VA regulations, a hearing loss disability must be established with objective audiogram testing that indicates hearing loss at certain objective and quantitative levels.  38 C.F.R. § 4.85.  The Board therefore finds that the Veteran and his mother are not competent to diagnose the Veteran with a hearing loss disability for VA purposes. 

In sum, the evidence is against a finding of any current disability due to service. Absent proof of the existence of the disability being claimed, there can be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328  (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty-to-assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, VA has complied with the instructions in the August 2010 and November 2013 remands.  As directed in the remands, VA scheduled the Veteran for an additional VA examination and obtained the Veteran's records from the Social Security Administration.  Thus, VA has complied with the remand instructions.









ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


